                   Case 9:20-cv-00047-DWM Document 1 Filed 04/14/20 Page 1 of 5



 1 PHILIP A. HOHENLOHE
   LAW OFFICE OF PHILIP HOHENLOHE, PLLC
 2 316 Fuller Ave.
   P.O. Box 1959
 3 Helena, MT 59624
   Telephone: (406) 443-4601
 4 Facsimile: (406) 443-4602
   e-mail: phil@hohenlohelaw.com
 5
 6   Attorney for Respondent
 7
 8
 9
                                  UNITED STATES DISTRICT COURT
10                                    DISTRICT OF MONTANA
                                       MISSOULA DIVISION
11
12
13   SARENS USA, INC.,
14                       Petitioner,                   Civil Action No. ________________
15
                         vs.
16                                                     CONSENT NOTICE OF
                                                       REMOVAL
17   AMY LOWERY,
18                       Respondent.
19
20             The Respondent, Amy Lowery, hereby notifies the Court of the removal of
21   the following action filed in the Montana Fourth Judicial District Court, Missoula
22   County, on March 11, 2020: Sarens USA, Inc. v. Amy Lowery, Cause No. DV-32-
23   2020-0000329-JR. Counsel for Petitioner has been contacted and consents to
24   removal. The basis for removal is as follows:
25
26
27
28
     Notice of Removal                        PAGE 1
                   Case 9:20-cv-00047-DWM Document 1 Filed 04/14/20 Page 2 of 5



 1             1. Respondent is removing this case pursuant to 28 U.S.C. §§ 1441 and
 2   1446. The basis for this Court’s jurisdiction is diversity jurisdiction under 28
 3   U.S.C. § 1332, as the matter in controversy exceeds $75,000 exclusive of interests
 4   and costs, and is between citizens of different states. The Ninth Circuit has
 5   determined that diversity jurisdiction is available in cases like this one involving
 6   petitions for review under the Montana Administrative Procedure Act. See BNSF
 7   Ry. v. O’Dea, 572 F.3d 785 (9th Cir. 2009).
 8             2. This case involves Sarens’ petition for review of a decision of the
 9   Montana Human Rights Commission, Human Rights Case No. 0180086.
10   Respondent Lowery was a resident of Missoula, Montana, but is now a resident of
11   Downingtown, Pennsylvania, having relocated in 2018. Sarens USA, Inc.
12   (“Sarens”) is a California corporation with its principal office in Houston, Texas,
13   and an office in Missoula, Montana.
14             3. Lowery filed a complaint with the Montana Human Rights Bureau
15   against Sarens on December 11, 2017. Lowery alleged that Sarens violated her
16   rights under § 49-2-303, MCA, to be free from employment discrimination based
17   on sex when she worked at Sarens’ Missoula office. Specifically, she alleged that
18   she had been subjected to sexual harassment in the form of a hostile work
19   environment. In addition, she alleged that she had been terminated in retaliation
20   for reporting the harassment, in violation of § 49-2-301, MCA. The case was
21   docketed as No. 0180086.
22             4. Montana Department of Labor and Industry Hearing Officer Caroline A.
23   Holien held a contested case hearing on Lowery’s complaint on January 29 and
24   30, 2019, in Missoula, Montana. Lowery sought damages including back pay with
25   interest, front pay, and emotional distress damages, in the amount of $259,771.
26             5. The Hearing Officer issued her Decision on September 20, 2019,
27   granting judgment in favor of Lowery. She found that Lowery was subjected to
28   sexual harassment and awarded $50,000 in emotional distress damages. The
     Notice of Removal                         PAGE 2
                   Case 9:20-cv-00047-DWM Document 1 Filed 04/14/20 Page 3 of 5



 1   Hearing Officer also ordered Sarens to comply with certain affirmative relief
 2   designed to prevent future discrimination. The Hearing Officer determined that
 3   Lowery had not been terminated for complaining about the harassment. Thus the
 4   Hearing Officer did not award any lost wages stemming from Lowery’s
 5   termination.
 6             6. Both sides sought review by the Montana Human Rights Commission.
 7   After briefing and oral argument, the Human Rights Commission affirmed the
 8   Hearing Officer’s Decision in its entirety. The Commission issued its Final
 9   Agency Decision on February 13, 2020.
10             7. Lowery filed a petition for review of the Commission’s decision in the
11   Montana First Judicial District Court, Lewis and Clark County, on March 10,
12   2020. Lowery claims that the Hearing Officer erred in not awarding the full
13   amount of damages she demanded, including lost wages. On March 31, 2020,
14   Sarens removed the petition to federal court on the basis of diversity jurisdiction.
15   It is now pending in the United States District Court for the District of Montana,
16   Helena Division, Case No. 6:20-cv-00025-SEH.
17             8. Sarens filed the instant petition for review of the Commission order on
18   March 11, 2020, in the Montana Fourth Judicial District Court, Missoula County.
19   Sarens seeks reversal of the Commission’s decision and also its fees and costs,
20   including future fees and costs. Sarens claimed its fees and costs were $70,000 as
21   of March 2, 2020.
22             9. As the two petitions both seek review of the same Commission order, it
23   is necessary that they be consolidated and reviewed by the same court. See
24   Yellowstone County v. Drew, 2007 MT 130, ¶19, 337 Mont. 346, 160 P.3d 557.
25   Thus, the parties have agreed to remove Sarens’ petition in this matter to federal
26   court. At the same time, the parties will request that Lowery’s petition be
27   transferred to the Missoula Division, so that both petitions may be consolidated
28   and reviewed in the Missoula Division.
     Notice of Removal                         PAGE 3
                   Case 9:20-cv-00047-DWM Document 1 Filed 04/14/20 Page 4 of 5



 1             10. Attached hereto are copies of all process, pleadings, and orders served
 2   in this action. Respondent Lowery will provide written notice of removal to the
 3   parties and to the state court.
 4
 5
 6
 7
                                        DATED this 14th day of April, 2020
 8
 9
                                        By: /s/ Philip A. Hohenlohe
10                                           PHILIP A. HOHENLOHE
11                                           Law Office of Philip Hohenlohe, PLLC
                                             Attorney for Respondent
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Removal                         PAGE 4
                   Case 9:20-cv-00047-DWM Document 1 Filed 04/14/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2
 3
         The undersigned certifies that on the 14th day of April, 2020, a true and
 4 accurate copy of the foregoing was served by first class mail, postage prepaid,
 5 upon:
 6 Micah Dawson
 7 Fisher & Phillips, LLP
 8
   1801 California St., Suite 2700
   Denver, CO 80202
 9
10 Human Rights Commission
   P.O. Box 1728
11
   Helena, MT 59624
12
13 Department of Labor and Industry – Legal Services Bureau
   P.O. Box 1728
14 Helena, MT 59624
15
   Office of the Attorney General for the State of Montana
16
   P.O. Box 201401
17 Helena, MT 59620-1401
18
19                                            /s/ Philip A. Hohenlohe
20                                            PHILIP A. HOHENLOHE
                                              Law Office of Philip Hohenlohe, PLLC
21
                                              Attorney for Respondent
22
23
24
25
26
27
28
     Notice of Removal                        PAGE 5
